Citation Nr: 0311371	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  99-15 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318 based on 
hypothetical entitlement to a total disability rating for a 
continuous period of at least 10 years prior to the veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had recognized guerrilla service from March 1945 
to November 1945, with Regular Philippine Army service from 
November 1945 to March 1946.  He died in June 1993.  The 
appellant is the veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Board issued a decision in November 2002 in which it 
denied the appellant's claim for non-service-connected death 
pension benefits.  The Board advised the appellant that the 
claim for benefits under 38 U.S.C.A. § 1318 was subject to a 
temporary stay of adjudication.  That stay has since been 
lifted.  The issue on appeal is now ready for appellate 
review.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran died in June 1993.  The death certificate 
lists the immediate cause of death as pneumonia and anemia, 
and the underlying cause of death as bleeding peptic ulcer 
disease.  

3.  During his lifetime, the veteran sought and was denied 
service connection for shrapnel wounds of the head and back 
and for rheumatism.  In addition, the veteran was denied non-
service-connected disability pension.  

4.  The appellant alleges that the veteran was 100 percent 
disabled at the time of his death from the following 
disorders: hearing loss, ulcer, and a psychological disorder.   

5.  The appellant's claim for DIC pursuant to 38 U.S.C.A. § 
1318 based on hypothetical entitlement to a total disability 
rating for a continuous period of at least 10 years prior to 
the veteran's death is barred by law.     


CONCLUSION OF LAW

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 based on hypothetical entitlement to a total 
disability rating for a continuous period of at least 10 
years prior to the veteran's death is not established.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the December 1998 rating decision, May 
1999 statement of the case, and supplemental statements of 
the case dated in January 2002 and July 2002, the RO provided 
the appellant and her representative with the applicable law 
and regulation and gave notice as to the evidence needed to 
substantiate her claim.  In addition, in a December 2000 
letter, the RO specifically set forth the requirements 
concerning the issue on appeal, including the types of 
evidence needed to prevail on the claim.  Also, in a June 
2001 letter concerning a separate claim, the RO explained the 
notice and duty to assist provisions of the VCAA, including 
the respective responsibilities of VA and the appellant to 
identify and/or obtain certain types of evidence described 
therein.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In any event, as discussed below, the Board finds 
that the appellant's claim is barred by law.  Accordingly, 
because no amount of notice could change the appellant's 
legal rights or entitlements, the Board finds that any 
deficiencies in notice constitute harmless error.  

With respect to the duty to assist, the Board notes that the 
appellant submitted numerous private medical records and that 
the RO secured private medical records as authorized by the 
appellant.  There is no indication that the veteran had VA 
medical care, such that records would be available.  Again, 
as discussed above, the Board finds that the appellant's 
claim is barred by law, such that further assistance to her 
would not assist in substantiating her claim.  38 U.S.C.A. § 
5103A(a)(2).  See Sabonis v. Brown, 6 Vet. App. 426 (1994), 
appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).

Finally, the appellant has had ample opportunity to present 
evidence and argument in support of her appeal.  In light of 
the preceding discussion, the Board finds no indication that 
review of the claim at present will result in any prejudice 
to the appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).



Factual Background

The veteran died in June 1993.  The death certificate lists 
the immediate cause of death as pneumonia and anemia, and the 
underlying cause of death as bleeding peptic ulcer disease.  

During his lifetime, the veteran sought and was denied 
service connection for shrapnel wounds of the head and back 
and for rheumatism in 1962.  In addition, the veteran was 
denied non-service-connected disability pension in February 
1991.

The appellant submitted her claim for DIC in June 1997.  In 
her July 1999 substantive appeal, she related that the 
veteran had been rated as 100 percent disabled from acoustic 
trauma and deafness at the time of his death.  She attached a 
copy of a letter from the Philippines Veterans Affairs 
Office, dated in July 1993, which indicated that the veteran 
had service-connected disability from chronic acoustic trauma 
resulting in deafness, rated as 100 percent disabling, from 
August 1963 through the date of his death.  In addition, in a 
February 2001 letter, the appellant stated that the veteran 
suffered from ulcer during World War II.  He also displayed 
war shock and early stages of psychological disorder.     

Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a).    

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service. Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.      

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the U.S Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court) found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service-
connected-related issue, based on evidence in the claims 
folder or in VA custody prior to the veteran's death and the 
law then applicable or subsequently made retroactively 
applicable.  Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  
In such cases, the claimant must set forth the alleged basis 
for the veteran's entitlement to a total disability rating 
for the 10 years immediately preceding his death.  Cole v. 
West, 13 Vet. App. 268, 278 (1999).    

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed. 
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently. Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318. Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.     

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale. Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims. 
Id. at 1379-80.  

Based on the above discussion, the Board finds that the 
appellant's claim for DIC pursuant to 38 U.S.C.A. § 1318 is 
barred as a "hypothetical entitlement" claim.  The 
appellant alleges that the veteran was 100 percent disabled 
for at least 10 years before his death from service-connected 
acoustic trauma and deafness.  At the time of his death, the 
veteran had no service-connected disability and had made no 
claim for VA service-connected disability compensation for 
acoustic trauma or hearing loss.  The letter from the 
Philippine Veterans Affairs Office concerning benefits 
awarded by that office has no legal impact on a determination 
by VA.  Similarly, although the appellant alleges that the 
veteran was also disabled due to ulcer and psychological 
disorder, review of the claims folder reveals no claim for 
service connection for either disorder during the veteran's 
lifetime.  Thus, her claims are for "hypothetical 
entitlement" only, which VA has reasonably barred as a 
matter of law. Id. at 1378-80.  Accordingly, the appellant's 
claim must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261 (1996); Sabonis, supra.  

The Board notes that the RO received the appellant's claim 
for DIC benefits in June 1997.  It further acknowledges that 
much of the evolution of analysis for 38 U.S.C.A. § 1318 
claims occurred after receipt of her claim.  Generally, where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, in this case, the Board finds that this 
general rule is not for application.  As discussed above, the 
Federal Circuit found that VA's actions in amending the 
regulations in question was interpretative, rather than 
substantive, in nature.  That is, the amendments clarified 
VA's earlier interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77. In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking. Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.  
Therefore, Karnas is not applicable.          	
  



ORDER

DIC pursuant to the provisions of 38 U.S.C.A. § 1318 based on 
hypothetical entitlement to a total disability rating for a 
continuous period of at least 10 years prior to the veteran's 
death is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

